EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Indranil Sarkar (Reg. No. 79,432) on 31 May 2022.

The application has been amended as follows: 

9.         (Currently Amended)  A method for creating an on-call real-time dynamic script for a tele-agent the method comprising the steps of:
receiving, by a dynamic script engine, during a sales call, real-time industry trend data from one or more remote industry resources from a resource group consisting of an analyst information repository and a stock and commodities market trend aggregator;
calculating using regression analysis of the industry trend data and current products available to a customer to create a current industry score during the sales call, wherein creating the current industry score in dependence upon the industry trend data and current products available to the customer further comprises:
creating a real-time graph database including nodes, edges, and properties in dependence upon real-time industry trend data;
traversing the real-time graph database;
applying a machine learning engine to the traversed real-time graph database; and
creating the current industry score in dependence of an application of the machine-learning engine, the traversed real-time graph database, and the real-time industry trend data;
transmitting the current industry score to a script generator;
receiving, by the script generator, the current industry score from [[the]] a statistics engine; and
dynamically reordering in real-time and in dependence upon the current industry score and the traversed real-time graph database one or more sentences of a dynamic script presented to the tele-agent 
retrieving a sentence number from the dynamic script,
applying a reordering rule that is a function of the current industry score, and
assigning a new sentence number to the sentence based on the current industry score.

11.	(Canceled)	

18.	(Currently Amended)	A system for creating real-time dynamic scripts for tele-agents, comprising:
	a computer server coupled to a network, the computer server having a processor and a memory; and
	a dynamic script engine software module stored in the memory and executable by said processor, said dynamic script engine software module including a statistics engine software module, a script generator software module, a product list, and a repository of dynamic script information;
	said computer server coupled via the network to at least one remote resource from a resource group consisting of an analyst information repository and a stock and commodities market trend aggregator;
	said statistics engine software module configured to, during [[a]] the sales call, receive real-time industry trend data from the at least one remote resource, and calculate, using regression analysis of the product list and the real-time industry trend data, a current industry score, wherein:
the dynamic script engine software module further includes a graphical database system;
the statistics engine software module is further configured to
store the real-time industry trend data using the graphical database system to create a real-time graph database having a plurality of nodes, edges, and properties,
traverse the real-time graph database,
apply a machine learning algorithm to the traversed real-time graph database; and
create the current industry score in dependence of an application of the machine-learning algorithm, the traversed real-time graph database, and the real-time industry trend data;
said script generator software module configured to, during the sales call, dynamically reorder in real-time and in dependence upon the current industry score and the traversed real-time graph database, one or more sentences of a dynamic script presented to the one or more sentences comprises:
retrieving a sentence number from the dynamic script,
applying a reordering rule that is a function of the current industry score, and
assigning a new sentence number to the sentence based on the current industry score.

20.	(Currently Amended)	The system of claim 18 wherein:
	said computer server is coupled to an agent result data repository that includes a plurality of sales call notes;
	said computer server is coupled to a speech recognition engine that includes a plurality of call transcripts; and
	the real-time industry trend data includes data derived from the plurality of sales call notes and the plurality of call transcripts.

21.	(Canceled)	

22.	(Currently Amended)	The system of claim [[21]] 20 wherein:
	the graph database includes data originating from one or more of the group consisting of the plurality of call transcripts, the plurality of sales call notes, a white paper, a social media account, an analyst blog, a business news feed, a commercial research database, and a prior sale.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159